REPRESENTATIONS, GENERAL RELEASE, TERMINATION & INDEMNIFICATION AGREEMENT




This General Release, Termination & Indemnification Agreement and accompanying
representations (hereinafter, “Agreement”), made this 16th day of January, 2009,
by and between Guiseppe Arlia (hereinafter, “G. Arlia”), and Ichiban Ventures,
Inc. (hereinafter, “Ichiban” or the “Company”), NYC Liquidation Group, LLC and
Ephren Taylor, Personal Guarantor.




WHEREAS, G. Arlia is a registered Shareholder and Director and Officer of the
Company; and




WHEREAS, G. Arlia owns a one hundred (100%) percent equity stake in the Company,
hereinafter referred to as “Equity Ownership;” and




WHEREAS, G. Arlia is terminating his employment and resigning as a Director and
Officer of the Company and selling his 100% Equity Ownership (200 Outstanding
Shares at Par Value) in the Company to NYC Liquidation Group, LLC; and




WHEREAS, NYC Liquidation Group, LLC shall remain as sole shareholder of the
Company (hereinafter, “Sole Shareholder”) and said Sole Shareholder and G. Arlia
desire to resolve and release any claims of ownership by signing this agreement
and create certain indemnifications, as do G. Arlia and NYC Liquidation Group
with each other.




NOW, THEREFORE, the parties agree as follows:




1.

G. Arlia hereby transfers, assigns, conveys and sells to the Company one hundred
(100%) percent of the Equity Ownership in the Company in consideration of the
distribution of the following:




a)

Two Hundred and Four Thousand ($204,000.00) Dollars by Bank Check made payable
to G. Arlia immediately upon signing of this Agreement for the purchase of the
Shares; and








--------------------------------------------------------------------------------

b)

Sixteen Thousand Five Hundred ($16,500.00) Dollars representing the security
deposit on the two leaseholders (below described) held by Ichiban Ventures,
Inc.; and




c)

$2,258.06 representing the adjustment for rents, including any additional rent,
under the below described leases and their respective water and sewer charges.




2.

Simultaneously herewith G. Arlia will execute a resignation as Officer and
Director of the Company as set forth in Exhibit A.




3.

G. Arlia represents and warrants that there are no outstanding liens, judgments,
encumbrances or other impediments to the sale and transfer of all of his Equity
Ownership in the Company. Consequently, Shareholders, Guiseppe Arlia personally
indemnifies Ichiban Enterprises, Inc. for all outstanding debts, judgments,
liens, suits, actions, and/or proceedings against Ichiban Enterprises, Inc., the
shares or the corporation pending up until today.




4.

G. Arlia represents and warrants that he owns all of the Equity Ownership in the
Company free and clear and that he has not optioned, pledged, or put up any of
his Equity Ownership of whatever kind or whatever amount to any other person or
entity. G. Arlia represents and warrants that he has sole, full and complete
right, title and interest in the Equity Ownership that he is selling to the NYC
Liquidation Group, LLC in accordance with this Agreement. G. Arlia represents
and warrants the Company is duly organized and validly existing under the laws
of New York Domestic, and is duly qualified to do business in New York. G. Arlia
represents and warrants the Company has full power and authority to carry out
and perform its undertakings and obligations as provided herein. The execution
and delivery by the Company of this agreement and the consummation of the
transactions contemplated herein have been duly authorized by the Board of
Directors of Seller and will not conflict with or breach any provision of the
Certificate of Incorporation or Bylaws of the Company. No action, approval,
consent or authorization of any governmental authority is necessary for the
Company to consummate the instant transaction. The





--------------------------------------------------------------------------------

Company is a corporation duly organized on or about December 2, 2005, under the
laws of New York, and the Company is validly existing and has not been
dissolved.




5.

G. Arlia represents and warrants the Company has not entered into, and is not
subject to any: (i) written contract or agreement for the employment of any
employee of the business; (ii) contract with any labor union or guild; (iii)
pension, profit-sharing, retirement, bonus, insurance, or similar plan with
respect to any employee of the business; or (iv) similar contract or agreement
affecting or relating to the Corporation. Moreover, G. Arlia represents and
warrants there are no violations of any law or governmental rule or regulation
pending against the Shares of the Company and/or the Company.




6.

G. Arlia represents and warrants the Company does not have any creditors.
However, there are two leaseholds held by Ichiban Ventures, Inc.: One leasehold
is for a storefront located at 271 Flatbush Avenue, Brooklyn, NY 11217 with the
landlord being Mr. Phil Cramer. The second leasehold is for a storefront located
at 311 Lexington Avenue, New York, NY 10016 with the landlord being Bi-Coastal
Properties, Inc. It is noteworthy to mention that Guiseppe Arlia has personally
guaranteed the terms and conditions to be honored by Ichiban Enterprises, Inc.,
including but not limited to, its financial obligation of rental payment.




7.

G. Arlia represents and warrants the Company has filed each tax return,
including without limitation all income, excise, property, gains, sales,
franchise and license tax returns, required to be filed by the Company prior to
the date hereof. Each such return is true, complete and correct, and the Company
has paid all taxes, assessments and charges of any governmental authority
required to be paid by it and has created reserves or made provisions for all
taxes accrued but not yet payable. No government is now asserting, or to G.
Arlia’s knowledge threatening to assert, any deficiency or assessment for
additional taxes or any interest, penalties or fines with respect to the
Company.




8.

The parties agree that upon completion of the transactions contemplated by this
Agreement, that all claims to salary, commissions, compensation, health
insurance or other financial consideration by G. Arlia of whatever kind have
been fully satisfied





--------------------------------------------------------------------------------

and any claim or cause of action regarding the same is hereby irrevocably and
unconditionally released and fully discharged by G. Arlia. NYC Liquidation
Group, LLC and Ichiban Enterprises, Inc. hereby releases and agrees to properly
substitute G. Arlia from all individuals guarantees made by G. Arlia on behalf
of Ichiban Enterprises, Inc. within the three months from today. Accordingly,
NYC Liquidation Group LLC and Ichiban Enterprises, Inc. hereby indemnifies G.
Arlia for all personal guarantees he has made on behalf of Ichiban Enterprises,
Inc., including but not limited to the personal guarantees in the Franchise
Agreement with I SOLD IT.com and the two leaseholds above described. In the
event the NYC Liquidation Group LLC and Ichiban Enterprises, Inc. fail to
properly substitute G. Arlia as personal guarantor in any Ichiban Enterprises,
Inc. related contracts within the three months from today, as a condition
subsequent Ephren Taylor shall additionally personally indemnify Guiseppe Arlia
until such time the substitution and release of G. Arlia as guarantor is
accomplished and G. Arlia is given proof of same.







9.

G. Arlia shall facilitate the termination of all pre-existing Ichiban Venture,
Inc. financial accounts and shall assist the creation of any accounts with new
account representatives for any financial institution chosen by NYC Liquidation
LLC. After completion of the transactions contemplated by this Agreement, the
parties shall have no claim, accounting, demand or cause of action against each
other and each is irrevocably and unconditionally released and fully discharged
from or against same, except as specifically described above in Paragraph three
(3) and eight (8). In other words, none of the representations, warranties,
covenants, or other obligations of the parties shall survive the closing, except
as expressly provided herein. Acceptance of the Bill of Sale by NYC Liquidation
LLC shall be deemed full and complete performance and discharge of every
agreement and obligation of the G. arlia, except those, if any, which expressly
are stated herein to survive the closing.




10.

The parties agree to maintain in strict confidence the terms of this Agreement
and not to disclose to any third party except to legal counsel or accountants
performing tax services for such party. In the event any party receives such a
subpoena or other valid legal process with respect to the terms and subject
matter of this Agreement, then





--------------------------------------------------------------------------------

said party shall notify all other parties in writing prior to responding
thereto, and giving the other party the opportunity to file a motion to quash
said subpoena in a court or forum of competent jurisdiction no later than
forty-eight (48) hours before the return date. All notices, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been properly given if delivered by hand of by
Federal Express courier or by registered or certified mail, return receipt
requested, with postage prepaid, to the party, as the case may be, at their
addresses first given.




11.

G. Arlia agrees for a period of twenty (20) years not to solicit, directly or
indirectly, or cause third parties to solicit any employees, representatives or
others associated with the Company who were employees of the Company within one
(1) year of the date of this Agreement to terminate their association with the
Company or to do business with such other person or entity that would cause
financial harm to the Company. The parties agree not to disparage each other and
both sides agree that the reason for termination of G. Arlia was voluntary. G.
Arlia further agrees for a period of twenty (20) years not to engage in a
business similar to the business of the Company as an employee, shareholder or
in any other manner for a period of (20) years in the New York State.




12.

This Agreement shall be interpreted and enforced by the laws of the State of New
York. Any subsequent agreements must be in writing by the parties to this
Agreement.




13.

Each side shall bear its own legal expenses and costs associated with this
Agreement, in any proceeding to interpret or enforce this Agreement, or in any
mediation or arbitration in connection with this Agreement, including but not
limited to splitting 50% to Claimant and 50% to Respondent of any arbitration or
mediation forum fees. Each party represents and warrants that he or it has had
the opportunity to have this Agreement reviewed by legal counsel of his own
choice and the Company’s counsel is not representing any of the individual
signatories to this Agreement.




14.

Any dispute or controversy arising among the parties hereto regarding any term,
covenant or condition of this agreement or the breach thereof shall, upon
written





--------------------------------------------------------------------------------

demand of any party hereto, be submitted to and determined by arbitration before
the American Arbitration Association, in New York, NY, by a panel of three
arbitrators, in accordance with the rules of the Association then in effect. Any
awarded rendered shall be made by means of a written opinion explaining the
arbitrators’ reasons for the award. The arbitrators may not amend or vary any
provision of this agreement. Judgment upon the award rendered by the arbitrators
may be entered in any court of competent jurisdiction, which court shall have
the power to review such award for compliance with this agreement.




15.

Nothing herein shall prevent the Company from seeking an injunction in court for
violation of the restrictions contained in this agreement.
















IN WITNESS WHEREOF, the parties intending to be legally bound, execute this
Agreement effective on the date first above written.




Ichiban Ventures, Inc.




By: /s/ Guiseppe Arlia

Guiseppe Arlia







By: /s/ Guiseppe Arlia

Individually and Personally









